Title: From George Washington to Brigadier General Jedediah Huntington, 10 May 1780
From: Washington, George
To: Huntington, Jedediah


          
            Dear Sir
            Head Quarters [Morristown] 10th May 1780
          
          The Bearer Mr Smith having obtained permission from the State of Maryland to go to Great Britain by way of New York, you will be pleased to direct an Officer to attend him with a Flag to Staten Island. As Mr Smith is anxious if possible to overtake the May packet, you will be pleased to order the Flag as speedily as possible—His papers having been properly examined here, there need be no detention upon that Account.
          Governor Livingstons Lady having removed down to his seat near Elizabeth Town, be kind enough to give orders to have the strictest attention paid to the preservation of the inclosures, Gardens, and improvements of every kind—Mrs Livingston would not chuse a guard as she looks upon one rather as an inducement to the Enemy to come up to the House. I am &.
          
            P.S. The Jersey Brigade will march to releive you tomorrow if they can procure Waggons.
          
        